Kinsey C. J.
From the returns it appears, that the suitó were for trespass generally. On the return of the summons the defendant claimed title, and before the Justice put in a plea of liberum tenementum. This should have put a stop to the justices proceedings, as it amounted to a termination of his authority. He could not proceed in the case without passing judgment on the plea, and by the act of assembly he cannot try any action, where the title to land shall in any manner come in question, (a)
As to the objection which has been urged against this plea, there is no weight in it. The proceedings before the Justices though they should be formal and regular^ are not to be examined with the same exactness, as the proceedings in other courts: there is no necessity for a strictly formal plea. The authority of a justice is special, and created for a particular purpose; and if he exceeds his powers all his acts arc coram non judice, though no plea pleaded.
Per Cur.
Reverse Has. judgment.

 Note — See ante p. 176%